DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2021 has been entered.
Remarks 
Claim 1 has been amended. Claims 2-5 are as previously presented. Claims 1-5 are currently examined. 
Status of Objections and Rejections 
The rejection as set forth within the previous office action has been modified as necessitated by applicant’s amendments. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chung (US 2020/006823), and further in view of Ju (US 2018/0183119). 
As to claim 1, Chung discloses a battery pack (figures 1 and 2 #100, [0028]) comprising: multiple batteries (figure 2 #10, [0028]) provided with electrode protruding from each of both ends in a protrusion direction (figure 2 #15, [0030]) and stacked above each other in a direction orthogonal to the protrusion direction of the electrodes (figure 2, note: the examiner has provided a definition from Merriam-Webster that states the term above “higher on the same page” or “in or to a higher or number” thus the term above does not necessarily apply the structural limitation the applicant intended the term to means and as the applicant does not have a clear definition within the instant specification the examiner has applied the broadest reasonable interpretation); a pair of substrates with insertion holes formed therein allowing the electrode (figure 2 #70, [0029]), of each of the pair of substrates having a single plate shape and protruding from one of the both ends of the multiple batteries to be inserted therein (figure 3 #70, and #15, [0028]-[0030]). 
Chung is silent to a fixing plate sandwiched between any two of the multiple of batteries, which are adjacent to each other, wherein the fixing plate and the substrates are fixed to each other. 
Ju discloses a secondary battery module ([0005]) wherein a fixing plate (figures 2-4, 6, 7, #12, [0009], [0023], [0036] and throughout; Note prior art calls it a cooling plate) plate sandwiched between any two of the multiple of batteries which are adjacent to each other (figures 2-4, 6, 7, #12, [0009], [0023], [0036]; note #12 is the fixing plate; figures 4, 6 and 7 #20 and 21 are the battery cells; [0037] and [0043]) wherein the fixing plate and a substrates are fixed to each other (figures 4, 6 and 7, the fixing plates #12 are fixed to the substrates #11 and #13; note fixed means per dictionary.com attached or securely placed thus the fixing plates are 
Alternatively, in an effort to expedite prosecution and should it be considered that the term above require a change in the stacking direction. It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to change the stacking direction of the batteries as a mere rearrangement of parts or a mere design choice (see MPEP 2144.04 VI C and 2144.04 I; see Automotive Energy Supply Corp. below to show that it is a well-known configuration). 
As to claim 2, modified Chung discloses wherein, the fixing plate is formed from aluminum ([0044], the cooling plates 12 may be formed from aluminum; Ju). 
As to claim 3 and 4, modified Chung discloses wherein, the fixing plate is sandwiched between two of the multiple batteries which are adjacent to a center of the multiple batteries (figures 4 and 6 #12 is the fixing plate and it is between the batteries #20 and #21, [0037], [0039]; Ju).  
As to claim 5, modified Chung discloses comprising only one fixing plate ([0009], at least one cooling plate; [0023] at least one cooling plate… between groups of at least one battery cells; Ju; as the prior art states at least one thus disclosing a situation where one fixing plate is prima facie case of obviousness exists (see MPEP 2144.05).
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Automotive Energy Supply Corp. (JP 2013-229266 as cited within the ODS submitted on 6/28/2019), and further in view of Ju (US 2018/0183119).
As to claim 1, Automotive Energy Supply Corp. a battery pack (figure 3 #1, [0049]) comprising: multiple batteries (figure 3 #2, [0049]) provided with electrode protruding from each of both ends in a protrusion direction (figure 3 #2, [0049]) and stacked above each other in a direction orthogonal to the protrusion direction of the electrodes (figure 3, and throughout the figures); a pair of substrates with insertion holes formed therein allowing the electrode, of each of the pair of substrates having a single plate shape and protruding from one of the both ends of the multiple batteries to be inserted therein (figure 3 #5 and #6, [0049]; figures 6-9).  
Automotive Energy Supply Corp. is silent to a fixing plate sandwiched between any two of the multiple of batteries, which are adjacent to each other, wherein the fixing plate and the substrates are fixed to each other.
Ju discloses a secondary battery module ([0005]) wherein a fixing plate (figures 2-4, 6, 7, #12, [0009], [0023], [0036] and throughout; Note prior art calls it a cooling plate) plate sandwiched between any two of the multiple of batteries which are adjacent to each other (figures 2-4, 6, 7, #12, [0009], [0023], [0036]; note #12 is the fixing plate; figures 4, 6 and 7 #20 and 21 are the battery cells; [0037] and [0043]) wherein the fixing plate and a substrates are fixed to each other (figures 4, 6 and 7, the fixing plates #12 are fixed to the substrates #11 and #13; note fixed means per dictionary.com attached or securely placed thus the fixing plates are 
As to claim 2, Automotive Energy Supply Corp. as modified by Ju discloses wherein, the fixing plate is formed from aluminum ([0044], the cooling plates 12 may be formed from aluminum; Ju). 
As to claims 3 and 4, Automotive Energy Supply Corp. as modified by Ju discloses wherein, the fixing plate is sandwiched between two of the multiple batteries which are adjacent to a center of the multiple batteries (figures 4 and 6 #12 is the fixing plate and it is between the batteries #20 and #21, [0037], [0039]; Ju). 
As to claim 5, Automotive Energy Supply Corp. as modified by Ju discloses comprising only one fixing plate ([0009], at least one cooling plate; [0023] at least one cooling plate… between groups of at least one battery cells; Ju; as the prior art states at least one thus disclosing a situation where one fixing plate is used). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).  
Response to Arguments
Applicant's arguments filed 7/6/2021 have been fully considered but they are not persuasive.
The applicant’s first arguments is directed to the rejection of Chung as modified by Ju. The applicant first states that: “The electrode leads 15 do not extend past the circuit units 70, the leads are not bent along an outer surface of the circuit units 70, and the leads do not overlap each other along the surface.” In regards to the electrodes electrode leads do not extend past the circuit units. The examiner respectfully disagrees. This is because it is clearly seen within figure 2 of Chung that the slits that receive the electrode leads are on the inside and the outside of the circuit units. Furthermore, the recited structure is not within the instant claimed invention, therefore the argument is irrelevant. Next, the slits are well known within the art as going through the object this is seen within, Automotive Energy Supply Corp. and Kim (US 2018/0190952). 
The applicant then argues the differences between Ju and the instant claimed invention. However, Ju is only being used to add the fixing plate (cooling plate) to Chung with the motivation as discussed above. Thus, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant then argues the motivation for the combination of Chung as modified by Ju. The applicant argues that Chung already discloses cooling plates on the outside of the battery pack and thus would not require a cooling plate within the battery pack. The examiner respectfully disagrees as a cooling plate within the battery pack would enhance the cooling characteristics of the battery pack and Chung does not disclose cooling the internal cells, which the cooling plate of Ju would provide. Therefore, the examiner maintains the rejection. 
In response to applicant's argument that the cooling plate of Ju is preforming a cooling function while the applicant has the intention of reducing stress during expansion and contraction of the batteries cells, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The applicant then argues the instant amended claim limitation wherein “stacked above each other” in regards to the rejection of Chung as modified by Ju. However, the examiner has attached definitions from Merriam Webster for the term “above” which means, higher on the same page, or in or to a higher or number. Therefore, given that the instant specification does not have a specific definition from the term above, the examiner has applied the broadest reasonable interpretation; therefore the instant claimed amendment does not require the structure as argued by the applicant. Furthermore, the examiner has also added an obviousness rejection citing MPEP 2144.04 please see above. 
The applicant discusses the prior art of Automotive Energy Supply Corp. then states: “For these reasons set forth above, the cooling plates 12 of Ju cannot be reasonable constructed to fairly teach or suggest the fixing plate recited in claim 1. The examiner does not find this persuasive, as the applicant has not stated the issue of why the combination could not occur. The applicant has mere discussed Automotive Energy Supply Corp. In addition, should the applicant be arguing the Automotive Energy Supply Corp. discloses welded or soldered, Automotive Energy Supply Corp. discloses other fixing methods can be used within the same 
 The applicant then argues the differences between Ju and the instant claimed invention. However, Ju is only being used to add the fixing plate (cooling plate) to Chung with the motivation as discussed above. Thus, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant then argues the motivation for the combination of Automotive Energy Supply Corp. as modified by Ju. The applicant argues that Automotive Energy Supply Corp. already discloses the sides of the battery pack exposed thus would not require a cooling plate within the battery pack. The examiner respectfully disagrees, as a cooling plate within the battery pack would enhance the cooling characteristics of the battery pack at the center of the cells, which are not exposed, thus increasing heat dissipation. Therefore, the examiner maintains the rejection. 
In response to applicant's argument that the cooling plate of Ju is preforming a cooling function while the applicant has the intention of reducing stress during expansion and contraction of the batteries cells, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya
Lastly, while the applicant has pointed to the issue that the instant specification is solving the applicant has not shown criticality or unexpected results as required by MPEP 716.02. Thus, the examiner maintains the rejection. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (US 2018/0190952), Kim can be used to show the staking direction of the battery cells along with the tabs going all the way through the substrate.
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728.  The examiner can normally be reached on 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/BRIAN R OHARA/Examiner, Art Unit 1724